Citation Nr: 1602449	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a skin disorder of the hands and scalp, to include as due to an undiagnosed illness.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had service in the United States Army and the United States Army Reserve.  He had active duty service from May 1974 to July 1979, February 2003 to July 2003, and July 2005 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Although the Veteran filed a service connection claim for sleep apnea, the Board notes that the record contains assessments of mild sleep apnea, primary upper airway resistance, and mild sleep disordered breathing.  The Board has thus recharacterized the issue on appeal to encompass all sleep disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2013, the Veteran and his wife testified at a Decision Review Officer hearing at the RO.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  The Veteran submitted evidence at the November 2015 hearing along with a waiver of the RO's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).

In addition to issues listed above, the September 2012 rating decision declined to reopen the Veteran's service connection claim for a low back disorder.  The September 2012 rating decision also denied the Veteran's service connection claims a right knee disorder, a pulmonary embolism, and frost bite of the bilateral feet.  The Veteran filed a timely notice of disagreement for these issues in November 2012.  In a September 2013 rating decision, the RO granted entitlement to service connection for right knee degenerative joint disease, residual of cold injury in the right foot, and residual of cold injury in the left foot.  

The RO addressed the remaining issues in a September 2013 statement of the case, and the Veteran perfected his appeal for all four issues in a September 2013 VA Form 9.  However, a February 2015 Hearing Officer decision granted service connection for deep vein thrombosis with pulmonary emboli.  The record does not reflect that the Veteran appealed the initial rating or effective date for this issue, and it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  In addition, an August 2015 rating decision granted service connection for degenerative arthritis of the thoracolumbar spine in addition to right lower extremity radiculopathy.  The Veteran submitted a notice of disagreement with the initial disability ratings in August 2015.  However, the record reflects that the RO is currently pursuing additional development and readjudication of these issues.  Thus, these issues are not currently in appellate status.

In addition, a July 2013 rating decision denied the Veteran's service connection claim for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  In response to the Veteran's July 2013 notice of disagreement, the RO issued a September 2013 statement of the case.  The Veteran later submitted a VA Form 9 in September 2013.  However, entitlement to service connection for PTSD was granted by the RO in a September 2014 Hearing Officer decision.  In September 2014, the Veteran indicated his disagreement with the effective date.  The RO subsequently granted an earlier effective date in an October 2014 Decision Review Officer decision.  The Veteran again filed a notice of disagreement with the assigned effective date in November 2014, and the RO issued a March 2015 statement of the case.  The Veteran did not, however, file a timely VA Form 9 or its equivalent.  This issue is therefore not in appellate status.

The Board also notes that a March 2014 letter to the Veteran informed him of the RO's decision on his dependency claim.  The Veteran filed a timely notice of disagreement in March 2014 related to the effective date of the benefits awarded for a dependent school child.  The Board notes that the Veteran's notice of disagreement also addressed the effective date for Concurrent Retirement and Disability Pay (CDRP).  However, he withdrew his notice of disagreement for this issue in February 2014.  The RO subsequently furnished a statement of the case, and the Veteran submitted a VA Form 9 in October 2014.  In a January 2015 supplemental statement of the case, the RO found that an earlier effective date for the award of additional benefits for a dependent school child was warranted.  A July 2015 letter informed the Veteran that he had received a total grant of the benefit sought on appeal.  Thus, this issue is not before the Board at this time.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for sleep apnea, a remand is necessary to obtain an adequate VA medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with VA examinations in September 2013 and February 2015.  Both the September 2013 and February 2015 VA examiners opined that it was less likely than not that the Veteran's sleep disorder was incurred in or caused by active service.  The September 2013 VA examiner stated that the evidence did not support the Veteran's claim that his sleep was disrupted during active duty by the noise of generators.  He also noted that there was no assessment of sleep issues until 2013.  However, the examiner did not address the June 2006 Post-Deployment Health Assessment in which the Veteran reported feeling tired after sleeping.

The February 2015 VA examiner noted that the medical literature did not support the Veteran's contention that his sleep disorder was related to the loud noise from generators or the demands of the Veteran's work schedule.  However, the examiner did not address the Veteran's statement that his exposure to dust during his deployment caused his sleep disorder.  See March 2013 VA Sleep Study.  In addition, although the record contains reports from the Veteran and his wife that the Veteran had symptoms of a sleep disorder following his deployments in 2003 and 2006, the examiner did not opine as to whether the Veteran's current sleep disorder manifested during active service.  See June 2006 Post-Deployment Health Assessment; March 2013 Statement from the Veteran's Wife.  Thus, another medical opinion is needed.

The Board also finds that it is necessary for another sleep study to be conducted upon remand.  It is unclear from the record whether the Veteran has a current diagnosis of sleep apnea.  Based on the results of a home sleep study, January 2013 VA treatment records assessed mild sleep apnea.  A VA sleep study was later conducted in March 2013, and the impression noted primary upper airway resistance, moderate; and periodic limb movements in sleep, without arousal.  However, the Veteran contends that this sleep study was inadequate as different factors related to inclement weather made it difficult to fall asleep.  See November 2015 Board Hearing Transcript, page 3-4.  The September 2013 VA examiner noted the diagnoses from the March 2013 VA sleep study, but found that the Veteran did not meet the criteria for a current diagnosis of sleep apnea.  The February 2015 VA examiner also marked that the Veteran had a diagnosis of sleep apnea, but he stated that it was "other sleep disorder," specifically primary upper airway resistance.  The examiner also noted that there was no sleep study to confirm that the Veteran had sleep apnea.  In light of the Veteran's contentions regarding the sleep study and the lack of a clear diagnosis, the Board finds that another sleep study is necessary.

Regarding the claim for service connection claim for a skin disorder of the hands and scalp, remand is required for an examination and opinion.  The Veteran was afforded a VA examination in September 2013.  The examiner stated that the Veteran had eczema at the base of his right thumb.  The examiner did not find a rash on his scalp, and noted the Veteran's report that he did not presently have a rash on his scalp.  The examiner opined that it is less likely than not that the Veteran's current skin disorder was caused or the result of active service, to include his environmental hazards in Iraq.  The examiner noted that the Veteran was treated for a head rash during active duty, but stated that the Veteran had reported that the rash resolved.  

However, the Veteran has repeatedly indicated that his head rash is a recurrent disorder.  A December 2012 VA treatment record stated that the Veteran had an occasional rash on his scalp.  The Veteran testified during the November 2013 Decision Review Officer hearing that the rash on scalp would come and go around two to three times a year.  See November 2013 Decision Review Officer Hearing Transcript, Page 11.  He also testified at the November 2015 Board hearing that the disorder had been present since service.  See November 2015 Board Hearing Transcript, Page 8-9.  The September 2013 VA examiner additionally stated that the Veteran's skin disorder was not consistent with environmental exposures, but he did not offer any explanation for this medical conclusion.  Thus, the Board finds that another VA medical opinion should be obtained.

The record also shows that the Veteran receives treatment from VA Nebraska-Western Iowa Health Care System.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Nebraska-Western Iowa Health Care System dated from February 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating all additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, to include a sleep study, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to identify all current sleep disorder diagnoses.  If mild sleep apnea, primary upper airway resistance, and mild sleep disordered breathing are not diagnosed, the examiner must address the prior diagnoses of record.

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disorder had its onset in, or was caused by active service, to include dust exposure during deployments and sleep disruptions due to loud generators and the Veteran's work schedule.  

In rendering an opinion, the examiner must address the following:  (1) the Veteran's contention that his sleep disorder is related to his exposure to dust during his periods of deployment from February 2003 to July 2003, and from July 2005 to July 2006; (2) the Veteran's contention that his sleep disorder is related to the sleep disruptions that he experienced as a result of loud generators and the demands of his work schedule during his periods of deployment from February 2003 to July 2003, and from July 2005 to July 2006; (3) the March 2013 Statement from the Veteran's wife that after the Veteran returned from his 2003 deployment, his sleep habits had changed to include symptoms such as snoring and breathing problems; (4) the June 2006 Post-Deployment Health Assessment in which the Veteran reported that he still felt tired after sleeping; and (5) the June 2013 letter from Dr. V stating that the Veteran had difficulty breathing when he returned from South Korea in 2010.

4.  After associating all additional records with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed skin disorder of the hands and head.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a full history and explanation regarding the claimed scalp skin condition, to include a description of the condition.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current skin disorders of the hands and head, noting whether there is enough information and evidence to diagnose a specific scalp disorder.  For each previously diagnosed disorder, to include eczema, that is not currently found, the examiner must provide a supporting explanation for the lack of diagnosis.  

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the skin disorder manifested in service or is otherwise causally or etiologically related to his military service.

Third, if the Veteran has symptoms that are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness due to service in Southwest Asia during the Gulf War.  If so, the examiner must also comment on the severity of the symptoms and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

The examiner must address the following:  (1) The Veteran's statements that the rash on his head began during his service in Southwest Asia and recurs two to three times a year; (2) the June 2006 Post-Deployment Health Assessment in which the Veteran identified skin diseases or rashes as an issue that he was both currently experiencing and had experienced during his deployment; (3) the June 2006 Statement of Medical Examination and Duty Status noting that the Veteran had a skin lesion, scalp rash, that was determined to be in the line of duty; and (4) the January 2014 VA treatment record noting that the Veteran experienced irritation in his toes and fingers in cold weather since he had been on Warfarin.

5.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

